OPINION — AG — "WE ATTACH A COPY OF ONE OF OUR REGULATIONS DESIGNATED AS `PHYSICAL REQUIREMENT FOR PHARMACIES'. THIS REGULATION WAS PASSED TO OUR GENERAL REGULATORY POWERS AND SPECIFICALLY WITH REFERENCE TO 59 O.S.H. 353.7(F), 59 O.S.H. 353.20, 59 O.S.H. 353/22. WE RESPECTFULLY REQUEST YOU OPINION OF SAID REGULATION IN THE FOLLOWING PARTICULARS: (1) IS THE REGULATION A VALID EXERCISE OF OUR REGULATION AUTHORITY? (2) CAN ITEMS 1 AND 2 OF THE REGULATION BE LAWFULLY INVOKED INSOFAR AS RENEWAL LICENSES ARE CONCERNED? (PRESCRIPTION DEPARTMENT SHALL OCCUPY AT LEAST 15 PERCENT OF THE FLOOR SPACE, SANITARY FACILITIES, LIBRARY) (FRED HANSEN)